DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is filed on May 10, 2021. The claims 1-20 are pending for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,8-11, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy (US 2015/0106807A1)
Regarding claim 1,
Reddy teaches, an apparatus comprising (see fig. 1, and abstract):
 processor circuitry (see para [0048] the machine-readable instructions comprise a program for execution by a processor such as the processor); and 
a non-transitory computer readable medium comprising instructions which, when executed, cause the processor circuitry to (see para [0048]): 
in response to an indication to scale a first component of an application to be deployed (see para [0017]-[0018] There are multiple virtual machines (VMs)/scalable components and 114A (virtual machine) is called a first component.
Para [0019]-[0020] The VM (s) need to be deployed within multi-tier application(s).)
determine an execution plan to scale the first component based on a dependency graph corresponding to a dependency within a blueprint specifying a logical topology of the application (see para [0021] The topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. Applications may be distributed across multiple VMs.
and Para [0022] The example basic blueprint 126 of FIG. 1 may be assembled from items (e.g., templates) from a catalog 130. The example catalog 130 of FIG. 1 is a listing of available virtual computing resources (e.g., VMs, networking, storage) that may be provisioned. the developer 118 may specify a dependency to execute the load balancer from an Apache service to an application code package.
Note: a catalog 130 is a dependency graph (i.e. resources structure, list etc.) that presents a list of resources, and Load balancer is a second component. So VM depends on the load balancer.) 
perform a custom action to scale the first component, the custom action identified in a scaling parameter associated with the application (see para [0023] deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and 
update operation of a second component based on scaling the first component, the second component dependent on the first component, the update to enable the second component to interact with the first component after the scaling (see para [0024] After the application (VM) has been deployed, the application director 106 of the illustrated example may monitor and/or modify (e.g., scale) the deployment, note: modify is an update.)
Regarding claim 2,
Reddy and Metz teach claim 1,
Reddy further teaches, wherein the indication is a first indication and the processor circuitry is to perform the custom action in response to a second indication including the scaling parameter received after the application has been deployed (see para [0024] last line: according to the global deployment plan 128. After the application has been deployed, the application director 106 of the illustrated example may monitor and/or modify (e.g., scale) the deployment).
Regarding claim 3,
Reddy teaches claim 2,
Reddy further teaches, wherein the scaling parameter identifies a threshold level of load on the first component above which to scale out the first component (see para [0023] scale up and scale down refer as scale is high and low.)
Regarding claim 4,
Reddy teaches claim 2,
Reddy further teaches, wherein the scaling parameter identifies a threshold level of load on the first component and a third component provisioned during a previous scaling of the first component below which to scale in the third component (see para [0026] provisioning of the first virtual machine 114A will be delayed until the second virtual machine is provisioned).  
Claim 8 recites all the same elements of claim 1, but the computer storage medium claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.
Claim 9 recites all the same elements of claim 2, but the computer storage medium claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.
Claim 10 recites all the same elements of claim 3, but the computer storage medium claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 4, but the computer storage medium claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.
Claim 15 recites all the same elements of claim 1, but the method claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 2, but the method claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 3, but the method claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 4, but the method claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable  over Reddy (US 2015/0106807A1), in view of Cahill (US 2012/0101998 A1).
Regarding claim 5,
Reddy teaches claim 1,
Reddy fails to teach, 
wherein the custom action corresponds to unprovisioning one of the first component or a third component provisioned during a previous scaling of the first component.  
In analogous art,
Cahill teaches, wherein the custom action corresponds to unprovisioning one of the first component or a third component provisioned during a previous scaling of the first component (see para [0088] Old farm 710 may be unprovisioned after successfully deploying new farm 720) and [0092] the new farm is deployed. According to an embodiment, the provisioning of the machines is performed asynchronously such that the machine manager can continue to perform other actions.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a number of scaling policies on the dependency data of Reddy with unprovisioning one of the first component of Cahill. A person of ordinary skill in the art would have been motivated to do this to deploy and the associate content databases from the old farms are moved to the newly deployed farms (Cahill: [abstract]).
Regarding claim 6,
Reddy teaches claim 1,
 	Reddy fails to teach,  wherein the custom action corresponds to provisioning the second component in previously unprovisioned space available in the application.
In analogous art,
Cahill teaches,
wherein the custom action corresponds to provisioning the second component in previously unprovisioned space available in the application (see para [0088] When the provisioning and deployment of new farm 720 is successful, all of the traffic from old farm 710 is directed to new farm 720. At this point, the newly deployed farm receives and processes all of the requests that were previously directed to the old farm.). 
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a number of scaling policies on the dependency data of Reddy with view unprovisioning one of the first component of Cahill. A person of ordinary skill in the art would have been motivated to do this to deploy and the associate content databases from the old farms are moved to the newly deployed farms (Cahill: [abstract]).
Regarding claim 7,
Reddy teaches claim 6,
Reddy fails to teach, wherein the scaling parameter includes a location indicating where in the previously unprovisioned space to provision the second component during a scale out operation.
In analogous art,
Cahill teaches,
wherein the scaling parameter includes a location indicating where in the previously unprovisioned space to provision the second component during a scale out operation (see para [0094]  while the machines in the new farm are being provisioned, after the machines in the new farm have been provisioned and the like. The databases may continue to receive read/write requests during the backup process.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a number of scaling policies on the dependency data of Reddy with unprovisioning one of the first component of Cahill. A person of ordinary skill in the art would have been motivated to do this to deploy and the associate content databases from the old farms are moved to the newly deployed farms (Cahill: [abstract]).
Claim 12 recites all the same elements of claim 5, but the computer storage medium claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 6, but the computer storage medium claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 7, but the computer storage medium claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.
Claim 19 recites all the same elements of claim 5, but the method claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 6, but the method claim rather than apparatus claim, Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SM Z ISLAM/Examiner, Art Unit 2457                             


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443